                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION


ENTRUST DATACARD
CORPORATION,

            Plaintiff,

v.                                             CASE NO. 3:17-cv-110-J-39MCR

ATLANTIC ZEISER GMBH,
ATLANTIC ZEISER, INC., and
INNOVATIME INDUSTRIE SARL,

          Defendants.
_________________________________/

     SECOND AMENDED CASE MANAGEMENT AND SCHEDULING ORDER
                  AND REFERRAL TO MEDIATION

       Upon consideration, the Court enters this second amended case

management and scheduling order:

Fact Discovery Deadline                                       March 1, 2019
Mediation Deadline                                           March 15, 2019
(The parties will advise the Court of the chosen mediator
by the fact discovery deadline)
Disclosure of Expert Reports for Party with the Burden of       April 2, 2019
Proof
Disclosure of Rebuttal Expert Reports                           May 2, 2019
Expert Discovery Deadline                                       June 3, 2019
Dispositive and Daubert Motions (Responses due 21days           July 1, 2019
after service)
Motions In Limine                                            October 9, 2019
Responses to Motions In Limine                              October 16, 2019
All Other Motions                                           October 16, 2019
Joint Final Pretrial Statement                                      October 16, 2019
Final Pretrial Conference                              Date:        October 23, 2019
                                                       Time:              10:00 a.m.
                                                       Judge:          Brian J. Davis
Trial Term Begins
[Trials Before Magistrate Judges Begin on Date Certain]            November 4, 2019
Estimated Length of Trial                                                   5 to 10 days
Jury/Non Jury                                                                      Jury

       1.     This Court makes an active effort to screen every case in order to

identify parties and interested corporations in which the assigned judge may be a

shareholder, as well as for other matters that might require consideration of

recusal. All papers, including emergency motions, are subject to being denied or

stricken unless the filing party has previously filed and served its Certificate of

Interested Persons and Corporate Disclosure Statement. Each party has a

continuing obligation to file and serve an amended Certificate of Interested

Persons and Corporate Disclosure Statement within eleven days of 1)

discovering any ground for amendment, including notice of case reassignment to

a different judicial officer; or 2) discovering any ground for recusal or

disqualification of a judicial officer. A party should not routinely list an assigned

district judge or magistrate judge as an “interested person” absent some non-

judicial interest.

       2.     With respect to discovery matters, the date set forth above is the

final date discovery shall be completed. All requests and motions pertaining to

discovery shall be filed promptly so that the discovery desired will be due prior to

                                           2
the completion date. Specifically, motions to compel brought pursuant to Rule 37

should be filed as early as possible so that the opposing party has sufficient time

to respond, the Court has sufficient time to rule, and the desired discovery, if

allowed, can be completed prior to the discovery deadline. The parties should be

aware that a stipulation to the continuance of discovery anticipates no discovery

disputes. Therefore, this Court will not hear discovery disputes arising during the

stipulated continuance absent compelling circumstances. The parties are further

advised that any extension of discovery will not result in an extension of the

dispositive motion filing deadline or other pretrial or trial dates except upon order

of the Court.

      3.        The parties are reminded of their obligation to comply with the

redaction requirements set forth in Fed.R.Civ.P. 5.2. See also Section II.I. of

Administrative Procedures for Electronic Filing in Civil and Criminal Cases,

United States District Court, Middle District of Florida.

      4.        Pursuant to Local Rule 3.01(a), any motion and memorandum in

support thereof must be in a single document not to exceed 25 pages, absent

leave of Court. Responses to motions may not exceed 20 pages, absent leave

of Court. In summary judgment practice, the combined motion and memorandum

(including any “Statement of Undisputed Facts”) must be filed as one document

and may not exceed 25 pages, absent leave of Court. Please deliver a courtesy

copy of all dispositive and Daubert motions and responses, including copies of all

relevant exhibits and depositions, to the chambers of the undersigned.

                                            3
      5.     Except as otherwise ordered, the parties are directed to meet the

pretrial disclosure requirements in Fed.R.Civ.P. 26(a)(3) and to timely adhere to

all requirements in Local Rule 3.06 concerning Final Pretrial Procedures. While

counsel for Plaintiffs shall be responsible for initiating the pretrial compliance

process, all parties are responsible for assuring its timely completion.

      6.     Motions to amend any pleading after the deadline set forth in this

Order or motions for continuance of any pretrial conference, hearing, or trial are

discouraged.

      7.     A pretrial statement in compliance with Local Rule 3.06 shall be filed

with the Clerk of Court on or before the date noted in this Order with two courtesy

copies to be provided to the Court. The parties are required to identify the

depositions to be read at trial in the pretrial statement but are not required to

designate the pages of depositions to be read at trial until a date to be

established by the Court at the final pretrial conference.

      8.     The final pretrial conference and trial will be held in Courtroom 12C,

12th Floor, United States Courthouse, 300 North Hogan Street, Jacksonville,

Florida. The pretrial conference shall be attended by counsel who will act as

lead counsel and who are vested with full authority to make and solicit

disclosures and agreements touching on all matters pertaining to the trial.

Arguments on Motions In Limine, if allowed, will be heard at the Final

Pretrial Conference.



                                           4
      9.     Unless otherwise ordered by the Court, no later than five days

before the trial term set forth above, the parties shall file with the Clerk of Court

the following (and, as to each of the following, provide directly to Chambers,

Suite 11-400, by mail or hand delivery two (2) copies marked “Judge’s Chambers

Copy”):

      (a)    Each side shall file a Trial Brief, with citations of authorities and
             arguments specifically addressing all significant disputed issues of
             law likely to arise at trial: and either (b) or (c) below, as
             appropriate.

      (b)    If case is a jury trial, the following:

             (1)    A concise (one paragraph preferably) joint or stipulated
                    statement of the nature of the action to be used solely for
                    purpose of providing a basic explanation of the case to the
                    jury venire at the commencement of the jury selection
                    process;

             (2)    Proposed Voir Dire (the Court will conduct the jury voir dire
                    and, in addition to the usual more general questions, will,
                    without initiation by counsel, ask more particular questions
                    suggested by the nature of the case; counsel should,
                    therefore, be selective in the jury questions submitted to the
                    Court for consideration); and

              (3)   A Proposed Verdict Form and complete set of all written
                    Proposed Jury Instructions. (The Court will expect counsel
                    to give their best efforts, cooperatively, in the production of a
                    joint set of instructions and verdict form, the format of which
                    the Court will discuss at the pretrial conference.)

      (c)    If case is a non-jury trial, Proposed Findings of Fact and
             Conclusions of Law (each shall be separately stated in numbered
             paragraphs; Findings of Fact shall contain a detailed listing of the
             relevant material facts the party intends to prove, in a simple,
             narrative form; Conclusions of Law shall contain a full exposition of
             the legal theories relied upon by counsel).


                                           5
      10.    FAILURE ON THE PART OF COUNSEL OR AN

UNREPRESENTED PARTY TO APPEAR AT THE FINAL PRETRIAL

CONFERENCE OR TO COMPLY WITH THE REQUIREMENTS OF THIS

ORDER WILL SUBJECT THE PARTY OR ATTORNEY TO APPROPRIATE

SANCTIONS UNDER THE RULES, AND MAY RESULT IN DISMISSAL OR

STRIKING OF ALL PLEADINGS OF THE FAILING PARTY OR PERSON.

      11.    In order that the intended purposes of the pretrial procedures are

accomplished, all meetings of counsel, including the final pretrial conference,

shall be attended by counsel who will participate in the trial of the case and is

vested with full authority to make and solicit disclosures and agreements

touching on all matters pertaining to the trial.

      12.    In the event that the dates set herein for final pretrial conference

and/or trial are continued or otherwise modified, the remaining provisions of this

Order shall remain in full force and effect.

      13.    The parties are advised (and should advise their witnesses) that

photo identification is required to enter the United States Courthouse. Although

cell phones, laptop computers, and similar electronic devices generally are not

permitted in the building, attorneys may bring those items with them upon

presentation to Court Security Officers of proof of membership in The Florida Bar

(presentation of the Duval County Courthouse lawyer identification card will




                                           6
suffice) or an Order of special admission pro hac vice.1

        14.    THE COURT HAS DONE EVERYTHING POSSIBLE TO SET

APPROPRIATE DEADLINES FOR THIS CASE. THE PARTIES SHOULD

PROCEED ACCORDINGLY. DO NOT ASSUME THAT THE COURT WILL

EXTEND THESE DEADLINES.

                                  MEDIATION ORDER

        This case is referred to the mediator listed above pursuant to Chapter Nine

of the Local Rules. Counsel for Plaintiff is designated as the lead counsel to be

responsible for coordinating a mutually agreeable mediation date and for filing a

notice advising the Court of the date selected for mediation. If Plaintiff is

proceeding pro se, counsel for the Defendant shall undertake the responsibility

for coordinating a mutually agreeable mediation date and for filing the notice.

The mediation conference shall be completed by the date set forth above.

Absent agreement otherwise by the parties or order of the Court, the cost of the

mediator’s services shall be borne equally by the parties.

        DONE AND ORDERED in Jacksonville, Florida, on December 19, 2018.




Copies to:

Counsel of Record


    1   Cell phones must be turned off while in the courtroom.

                                             7
